Case: 08-60745   Document: 00511192061    Page: 1   Date Filed: 08/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                 August 2, 2010
                                  No. 08-60745
                                                    Lyle W. Cayce
                                                          Clerk
RICHARD LAWRENCE ALEXIS, also known as Richard Alexis, also known as
Richard L Alexis

                                            Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A43-155-894




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        This court’s judgment of November 13, 2009, holding that Alexis is
ineligible for cancellation of removal due to his status as an aggravated felon,
and relying on our controlling precedent in Carachuri-Rosendo v. Holder, 570




       *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 08-60745    Document: 00511192061 Page: 2    Date Filed: 08/02/2010
                                 No. 08-60745

F.3d 263 (5th Cir. 2009), has now been overruled by the Supreme Court in
Carachuri-Rosendo v. Holder, 560 U.S. ___, 130 S.Ct. 2577 (June 14, 2010).
      Our judgment was reversed and the case remanded. We therefore reverse
and remand to the district court for reconsideration without the aggravated
felony conviction of Alexis.
      REVERSED and REMANDED.




                                     2